            Case 1:20-cv-01272-DAD-SAB Document 8 Filed 09/15/20 Page 1 of 1


 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   FARMERS INSURANCE EXCHANGE,                        Case No. 1:20-cv-01272-DAD-SAB

 9                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                        EITHER DISMISS ABDU GAZALI FROM
10          v.                                          THIS ACTION OR FILE A NOTICE OF
                                                        STATUS
11   TRAVELERS CASUALTY INSURANCE
     COMPANY OF AMERICA,                                FIVE DAY DEADLINE
12
                    Defendant.
13

14          On June 16, 2020, Farmers Insurance Exchange (“Plaintiff”) filed this action in the

15 Superior Court of California, County of Kern. On September 3, 2020, Travelers Casualty

16 Insurance Company of America removed the matter to the Eastern District of California.

17 According to the notice of removal, the caption of the complaint names Abdo Gazali as a

18 defendant, and since there were no allegations included against this individual in the complaint,

19 Plaintiff’s counsel was contacted and stated that he was named in error and would be dismissed
20 from the complaint. (Decl. of Edmond Sung, ¶ 3, ECF No. 1-2.)

21          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

22 this order, Plaintiff shall either file a notice of dismissal of Abdo Gazali or a notice regarding

23 status of Abdo Gazali in this action.

24
     IT IS SO ORDERED.
25

26 Dated:     September 15, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
